Case 1:20-cr-O0603-PKC Document 18 Filed 01/06/21 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

meet cnet ea -X
UNITED STATES OF AMERICA,

 

20 er. 603 (PKC)

v.
ORDER
NICHOLAS JOSEPH

Defendant.

——= -——=-= es neo

 

 

P. KEVIN CASTEL, District Judge.
For the reasons set forth in the Defendant’s January 5, 2021 letter it is hereby:

ORDERED that the ESSEX COUNTY CORRECTIONAL FACILITY provides
defendant

NICHOLAS JOSEPH:. An inmate at the ESSEX COUNTY CORRECTIONAL CENTER
with a mental health evaluation and mental health services as needed. A

—

SO ORDERED

 

Dated: New York, New York
January Ls 2021

Epa
“P. KEVIN CASTEL
UNITED STATES DISTRICT COURT

 

 
